Citation Nr: 1343114	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-13 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease, chronic low back pain, evaluated as 10 percent disabling prior to September 9 2008, evaluated as 20 percent disabling from September 9, 2008 to February 17, 2011 and evaluated as 40 percent disabling from February 17, 2011. 

2.  Entitlement to a separate evaluation for radiculopathy left lower extremity, evaluated as noncompensable prior to March 28, 2007, evaluated as 10 percent disabling from March 28, 2007 to February 17, 2011 and evaluated as 20 percent disabling from February 17, 2011.  

3.  Entitlement to a separate evaluation for radiculopathy right lower extremity, evaluated as noncompensable prior to March 28, 2007, evaluated as 10 percent disabling from March 28, 2007 to February 17, 2011 and evaluated as 20 percent disabling from February 17, 2011.  

4. Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military duty from July 1985 to October 1985. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A letter from the RO to the Veteran, dated in August 2009, shows that at that time, the RO had scheduled the Veteran for a Travel Board hearing before the Board in September 2009. However, she failed to report for the scheduled September 2009 hearing. Not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d) , the Board will proceed with its adjudication of the appeal as though the request for a hearing had been withdrawn. See 38 C.F.R. § 20.704(d) . 

In February 2011, the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  

Following the Board's February 2011 remand, the RO in an October 2012 rating decision, assigned a staged increase for the lumbar spine disability, granting a 20 percent rating effective September 9, 2008, and a 40 percent rating effective February 17, 2011.  This decision also granted service connection for radiculopathy of the right and left lower extremities, each evaluated as 0 percent disabling effective from March 10, 2005, 10 percent disabling effective from March 28, 2007 and 20 percent disabling, effective from February 17, 2011, respectively.  Although the Veteran has not raised any issue with respect to the assignment of separate ratings for radiculopathy of the right and left lower extremities, to specifically include any disagreement with the disability ratings assigned or the effective dates of those assignments, the RO specifically included these issues in the accompanying supplemental statement of the case (SSOC), also dated in October 2012.  

Because the RO has assumed appellate jurisdiction of this matter by including them in the SSOC, the Board shall address these separate ratings for the radiculopathy of the lower extremities.  The Board has thus recharacterized the appellate issues to reflect the staged ratings and separate rating for radiculopathy.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before September 9, 2008, the Veteran's service-connected degenerative disc disease, chronic low back pain was manifested by painful motion and functional losses that equated to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; it did not result in favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

2.  From September 9, 2008 to February 17, 2011, the degenerative disc disease, chronic low back pain was not manifested by evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

3.  As of February 17, 2011, the degenerative disc disease, chronic low back pain has been manifested by pain and limitation of motion with forward flexion of the thoracolumbar spine to less than 30 degrees; however unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of 6 or more weeks during the past 12 months is not shown. 

4.  Before March 28, 2007, the Veteran's left lower extremity radiculopathy was manifested by paresthesias and mild numbness that involves the sciatic nerve, commensurate with mild incomplete paralysis; however evidence commensurate with moderate incomplete paralysis was not shown.

5.  Before March 28, 2007, the Veteran's right lower extremity radiculopathy was manifested by paresthesias and mild numbness that involves the sciatic nerve, commensurate with mild incomplete paralysis; however evidence commensurate with moderate incomplete paralysis was not shown.

6.  From March 28, 2007 to February 17, 2011, the Veteran's left lower extremity radiculopathy symptoms were not commensurate with moderate incomplete paralysis, with findings generally showing her sensation be intact, with mostly normal motor strength and no evidence of muscle atrophy in the bilateral lower extremities during this timeframe.

7.  From March 28, 2007 to February 17, 2011, the Veteran's right lower extremity radiculopathy symptoms were not commensurate with moderate incomplete paralysis, with findings generally showing her sensation be intact, with mostly normal motor strength and no evidence of muscle atrophy in the bilateral lower extremities during this timeframe.

8.  As of February 17, 2011, the Veteran's left lower extremity radiculopathy symptoms are not commensurate with moderately severe incomplete paralysis with findings of normal plantar flexion reflexes, normal vibration, normal position sense and no muscle atrophy noted.

9.  As of February 17, 2011, the Veteran's right lower extremity radiculopathy symptoms are not commensurate with moderately severe incomplete paralysis with findings of normal plantar flexion reflexes, normal vibration, normal position sense and no muscle atrophy noted.


CONCLUSIONS OF LAW

1.   Resolving all doubt in the Veteran's favor, the schedular criteria for a 20 percent rating for degenerative disc disease, chronic low back pain have been met prior to September 9, 2008. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 4.71a, Diagnostic Code (DC) 5237-5243 (2013). 

2.  The schedular criteria for a rating in excess of 20 percent for degenerative disc disease, chronic low back pain have not been met from September 9, 2008 to February 17, 2011.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243 (2013). 

3.  The schedular criteria for a rating in excess of 40 percent for degenerative disc disease, chronic low back pain have not been met from February 17, 2011.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 4.71a, Diagnostic Code (DC) 5237-5243 (2013). 

4.  Resolving all doubt in the Veteran's favor, a separate 10 percent rating, but no higher, is warranted for left lower extremity radiculopathy prior to March 28, 2007. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.124a, DC 8520 (2013). 

5.  Resolving all doubt in the Veteran's favor, a separate 10 percent rating, but no higher, is warranted for right lower extremity radiculopathy prior to March 28, 2007.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.124a, DC 8520 (2013). 

6.  The schedular criteria for a rating in excess of 10 percent for the left lower extremity radiculopathy have not been met from March 28, 2007 to February 17, 2011. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.124a, DC 8520 (2013). 

7.  The schedular criteria for a rating in excess of 10 percent for the right lower extremity radiculopathy have not been met from March 28, 2007 to February 17, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.124a, DC 8520 (2013). 

8.  The schedular criteria for a rating in excess of 20 percent for the left lower extremity radiculopathy have not been met from February 17, 2011. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.124a, DC 8520 (2013). 

9.  The schedular criteria for a rating in excess of 20 percent for the right lower extremity radiculopathy have not been met from February 17, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 , 3.159, 4.124a, DC 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2005 letter, sent prior to the initial August 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim for the lumbar spine, as well as her and VA's respective responsibilities in obtaining such evidence and information.  

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  in claims involving increase compensation benefits. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  In August 2008, the Veteran was issued a Vazquez letter that also advised her of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The RO readjudicated this matter in an October 2012 supplemental statement of the case.  Thus this constitutes proper notice.

Relevant to the duty to assist, the Veteran's VA treatment records, Social Security records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.  Additionally, she was afforded a VA examination in February 2011 in order to adjudicate this claim, with addendum opinions provided in April 2012 and August 2012.  There is no indication from the record that lumbar spine symptoms have worsened since this examination.  Therefore, in light of the above, the Board finds that VA has satisfied VA's duty to assist and a new VA examination is not warranted. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Background

In April 2005, the Veteran claimed entitlement to an increased evaluation for her service-connected lumbar spine disorder.  Evidence pertinent to this claim included VA treatment records from April 2004 showing complaints of back pain she rated at a usual level of 8/10, and affecting sleep, appetite, daily activities, physical activities, walking, mood, and physical activities.  Triggers included lifting, sitting, standing, walking, stress and weather.  She had relief using narcotics and TENS unit.  However other treatment records from the same month noted that she had gotten epidural injections in the upper and lower back and was feeling no pain in her legs or knees and would be returning to take Tae Kwon Do classes, which she indicated helped symptoms.   

A PT consult note from April 2004 revealed her to describe difficulties with her gait and transfers, as well as problems with self care, home management and work activities.  Her back pain was around 7-8.  The physical examination from this consult showed impaired strength in the lower extremities of 3+/5 and impaired spinal mobility with flexion to 60 degrees and lateral trunk flexion approximately to 30 degrees bilaterally.  Her movements were not fluid and her balance was impaired needing hand support to stand on one foot, but she was noted to have MS.  Issues with her weight were also noted to compromise her posture which contributed to her problems.  She was summarized as being independent of activities of daily living but needing help to maintain her home.  

Private records also from April 2004 show that she received lumbar epidural injections for low back and leg pains, with physical examination showing myofascial syndrome or muscle spasm tender to the touch with notable spasm in the left lumbar area compared to the right, and sciatic notch tenderness which was productive of numbness in both feet with the application of pressure.  MRIs were noted to show disc protrusion at L4-5 level with mild foraminal stenosis, and the impression was of hernia/bulge of disc with mild foraminal stenosis.  She continued receiving injections by a private medical provider, with a caudal block administered in May 2004.  

The records from 2004 also indicated she had coexisting medical conditions of multiple sclerosis (MS), and fibromyalgia complicating her disability picture.  She was reportedly using a 4 wheeled walker most of the time in an April 2004 physical therapy record documenting issues with severe leg cramping and pain.  She also used a TENS unit for her back pain and was discharged from physical therapy with a home exercise plan for her back in April 2004.  She sought an electrical mobility referral in May 2004, with a pain evaluation from that month showing pain scores of 5/10, with essentially the same effects and triggers as reported in April 2004.  By August 2004 she still was requesting a motorized wheelchair, and nursing notes indicated that her usual pain level was at a 7/10 level, which generally affected all aspects of her life as previously noted, including mood, emotions and social life.  Triggers were generally the same as noted earlier, but also included symptoms from her MS.  She was noted in August 2004 to be receiving Solumedrol injections for muscle spasms, and symptoms included backache.  In September 2004 an exacerbation of MS symptoms prevented her from going to work.  In October 2004 she was seen by neurology for an exacerbation of symptoms of diffuse tingling with weakness and spine pain resulting in difficulty getting out of bed.  

In November 2004, a motor vehicle accident further complicated her disability picture, with pain in various areas including the upper back reported in a private treatment record, which also documented lower lumbar discomfort and left paravertebral spasm on deep palpation, as well as left leg spasms.  The assessment included continued myofascial pain syndrome and mechanical low back pain secondary to abnormal gait.  She received caudal block injections in the low back.  VA records from November 2004 disclosed that around this time the pain in various areas including the low back were at a 10/10 level and affected nearly every aspect of her daily life.  Triggers remained the same as reported in April 2004, and relieved by heat and narcotics.  By December 2004 she was described as having pain including in the low back generally level ranging from 5/10 to 6-8/10.  Her treatment modalities were noted to include Methadone.  Neurologically she had no focal deficits or gross motor weakness.  

VA records from 2005 showed continued treatment for chronic pain that included the lumbar spine as well as other areas affected by MS and fibromyalgia.  The pain levels from January 2005 through April 2005 were reported to generally range from 7-8/10 to 10/10.  She was noted to receive methadone, which had an increased dosage in February 2005, with further plans for more lumbar injections.  A March 2005 pain anesthesia consult noted the pain level had been helped by injections previously but now was at a 10/10 level, exacerbated by exercise and any other physical activity.  Examination revealed tenderness to palpation over the paravertebral muscles, with positive straight leg at 70 degrees.  However motor strength and reflexes of bilateral lower extremities were normal and she could heel toe walk.  Neurosurgical consult from the same month noted that she had degenerative disc disease with spinal stenosis and nerve root impingement, with low back pain radiating into both legs.  She was deemed not to be a candidate for lumbar spine surgery.  Plans for further epidurals were discussed by pain anesthesia and by April 2005 she was noted to be receiving various injections including soft tissue and epidurals.  However a May 2005 mental health consult disclosed she continued with discomfort despite these treatments and was pursuing Social Security disability because she did not feel able to work.  By June 2005 the Veteran had filed a claim for Social Security disability benefits and described multiple problems including herniated discs and disc impingement affecting her occupationally.  She reported using a cane and walker to ambulate.  

A July 2005 VA examination of the lumbar spine revealed complaints of sharp pain down her back, radiating to the lower legs, and lasting approximately 8 hours a day.  She rated the pain as 3/10.  Treatment for the back symptoms included Gabapentin, Baclofen, Etodolac and Methadone.  She claimed side effects that included incidents like walking into walls and psychotic breaks, and issues thinking and speaking clearly.  She reported weather caused flare-ups of increased pain during which the pain increased to 5/10 and lasted all day.  Medication and rest alleviated the flare-ups.  She reported other issues including malaise, dizziness, visual disturbances, numbness and weakness.  She also reported bladder but not bowel complaints.  She used a cane or a walker to ambulate, but did not use a back brace.  She could walk approximately 300 feet in 45 minutes.  She was unsteady on her feet and had a history of falls, most recently from a stool earlier this month.  She was able to eat, groom, bathe, dress and toilet herself without difficulty.  She was unemployed, having worked as a paralegal.  She no longer drove since being in 2 accidents.  

Physical examination of the lumbar spine revealed flexion to 90 degrees and extension to 30 degrees with pain at these endpoints.  She was able to laterally flex and rotate in both directions, all to 30 degrees without pain.  These motions were active, passive and with strong resistance.  She was able to squat with pain.  Straight leg raises were +2 bilaterally.  She did not have any pain or weakness apparent with her range of motion.  She also did not have fatigue or lack of endurance with repetitive motion.  She had no muscle spasm but did have apparent guarding of the lumbosacral spine on palpation of the lower levels.  There was no localized tenderness, and her spinal contour was preserved.  She did use a walking for mobility.  Her gait was abnormal but was not the result of guarding or pain, and her spinal contour was not abnormal.  No evidence of reverse lordosis, kyphosis, scoliosis or ankylosis was shown.  Deep tendon reflexes were +3 through all extremities.  Sensory examination including the sacral segments, were positive and motor examination did not elicit atrophy.  Muscle tone and strength were equal bilaterally and normal.  X-rays and MRI's in the records were reviewed which generally showed evidence of degenerative changes and spinal canal stenosis, as well as some nerve root impingement.  The examiner diagnosed degenerative disc and facet disease of the lumbar spine, stable.

VA records from August 2005 revealed complaints of pain in both legs at a 4/10 level with moderate relief from medications.  She walked with a cane.  In September 2005 her low back pain was reported at a 7/10 level and continued to affect the same general aspects of life and triggers as had been previously reported in 2004.  There was some relief by various treatment modalities including medications, TENS, and heat.  

The records document continued treatment with Methadone throughout 2005 and 2006 and continuing thereafter.  She continued with back pain through 2006.  In a January 2006 VA nursing note the pain scale was reported to be 5/10, but was said to usually be at a 10/10 level.  She also reported falling about 3 times a day but this appeared due to a balance issue rather than from her back.  Affects and triggers of the pain remained generally unchanged from those previously reported.  She continued to report pain at a level around 9-10 in February 2006, and also indicated some temporary improvement with Baclofen.   Another record from February 2006 showed she was doing well although it was mentioned she had paresthesias in her feet.  She was walking daily for 30 minutes.  

In May 2006 she was seen for pain in multiple locations that included stinger sensations in her back and feet, with tenderness noted in the paraspinal area, more towards the left thoracic area.  The assessment was myofascial and neuropathic plan, with plans to discontinue gabapentin which she was taking.  Records from July 2006 mostly focused on issues with leg swelling, but include treatment for increased low back pain currently 10/10 but down to 5/10 on medications.  The pain usually was 9-10/10.  Again it affected the same broad aspects of her life as was generally reported in April 2004, and the triggers were also the same as previously reported.  In August 2006 she was seen for an electric mobility screen and was noted to use a walker with wheels and seat for ambulation.  It was decided that a manual wheelchair would be better to use.  Records from October and November 2006 discussed that she was taking Valium but that neurology recommended Baclofen instead for her muscle spasms.  

VA records from 2007 document the continued use of  Methadone for symptoms that included her low back issues.  The records show continued complaints of pain described as a 9/10 in February 2007, although it usually was 5/10.  However a March 2007 neurology note which disclosed pain in the upper and lower back revealed her motor strength was 5/5 with no sensory loss.  Her deep tendon reflexes were all noted to be 3+ without clonus, and plantar flexors were bilateral.  Her gait was normal although slow and she could heel and toe walk.  An April 2007 physical therapy note revealed she arrived in a wheelchair to physical therapy, but this note indicated her MS was progressing.  Pain including her back was at an 8/10 level.  She could not stand more than a few minutes due to pain and muscle fatigue and could walk a short distance with a cane or walker.  In May 2007 she was discharged from physical therapy as she was unable to perform any exercises due to increased pain in the upper back as well as joint pain.  She continued to be described as having low back pain radiating into her legs, with pain levels of 5/10 reported in July 2007. 

By January 2008 the Veteran was found to meet the criteria for an electric scooter.  The report of a PT initial assessment done in January 2008 revealed difficulty with her gait, self care and home management with pain at an 8/10.  Her function was affected in part due to her back and partly due to MS.  She had limited activity with frequent difficulty standing, walking and with activities of daily living.  Pain was helped by heat.  Motion was also impaired partly by obesity and MS.  Her spine mobility was impaired with very limited sitting forward bending of 30 degrees.  Standing side bends were only 15 degrees bilaterally.  She also had an altered pattern of movement due to MS/muscle spasm.  Her sensation was also impaired with numbness shooting pain in both lower extremities.  Her posture contributed to her problems and obesity put strain on her low back mobility.  She had impaired ability to transfer to her bed.  Her gait pattern was antalgic.  Her ambulation varied, as she could do some cooking and clean a little and some days she was unable to get out of bed.  She now indicated the TENS unit was unhelpful.  She also reported cramping in the lower extremities.  Her pain was generally a 7-8 in her back.  In February 2008 she reported a pain screen at a 5/10 level including the low back, helped by heat and narcotics.  She also was noted to be getting weaker due to MS and used a walker in her house.  It was speculated she would need an electric wheelchair if she worsened.  Her pain continued to be 8/10 in her low back with narcotics continuing to relieve the symptoms as noted in June 2008 and August 2008.  A July 2008 MRI showed evidence of stenosis at L4-5 and abutting the L5 nerve roots.  

A September 2008 orthopedic consult revealed she arrived in a scooter with reports of sharp pain of the lumbar spine with weight bearing and no relieving factors with treatment including Baclofen and Methadone.  Physical  examination revealed the back to tender from midline L3 to S1 and there was muscle spasm.  She had 50 degrees flexion, 2 degrees extension, 8 degrees left lateral bending and 10 degrees right lateral bending.  Straight leg raise was positive right sided.  Deep tendon reflexes were 2+ bilaterally.  The assessment was DDD lumbar spine with radiculopathy.  A pain consult from the same month divulged complaints of sharp and dull pain down the lower back radiating down the right leg.  She was noted to have some relief from Methadone which she was still using.  Examination likewise revealed tender paravertebral musculature and positive straight leg raising at 30 degrees, but with full motor strength and normal reflexes.  The Veteran was again seen for physical therapy for the low back as well as neck, with pain varying from 4/10 to 10/10 in intensity, partially relieved by Methadone.  Motor findings were slightly diminished at 4/5 over the lower extremities and he had increased tone in various areas including the paraspinal muscle and was very sensitive to light touch and palpation.  Plans were again made for the Veteran to receive injections.  The factors triggering pain and the general effects of the pain were essentially the same as those reported back in 2004.  The Veteran underwent injections in October 2008 and November 2008.  Findings on physical examination in November 2008 remained essentially the same as they had been in October 2008.  

In November 2008 the Veteran underwent a VA examination for her lumbar spine.  She reported a poor response to treatment which currently included TENS, injections, Methadone and Baclofen.  Side effects from treatment included drowsiness.  She continued with excruciating pain and could not function.  Review of systems included urinary incontinence; however this was said to be unrelated to the lumbar spine disorder, as she had been diagnosed with MS.  Numbness and paresthesias of the leg and foot were reported, and this examiner also attributed these symptoms to MS rather than the spine disorder.  She also reported fatigue, decreased motion in the lower back with pain increased by cold or rainy weather.  The pain was sharp and throbbing .  Severe pain could last 3-7 days.  There was radiation in both legs and knees, also sharp and shooting.  Flare-ups took place and could last up to 1-2 weeks.  They could be precipitated by weather or activity and nothing alleviated them.  The functional impairment was being unable to do anything.  However she denied incapacitating episodes.  Examination revealed spasm, guarding, painful motion, tenderness and weakness in the left and right spine.  Motor examination was 3/5 in the lower extremities.  Muscle tone was normal without atrophy.  Reflexes were also normal 2/2.  The examiner was unable to examine for lumbar range of motion as the Veteran was unable to get up from the chair without help and was noted to be falling asleep during the examination.  The diagnosis was DDD lumbar spine.  The functional affects were that the condition prevented chores and shopping, was reportedly mild on exercise and severe on travel, grooming, feeding, bathing, toileting and dressing.  She was noted to be unemployed for 5-10 years due to MS.  In an addendum to this examination, the examiner recommended Methadone be discontinued.  

VA treatment records from December 2008 revealed that she was seen for a refill of Methadone, with problems reported when she discontinued it along with all other medications for a week.  She was concerned she would not have pain relief without it.  VA treatment records from 2009 include complaints of back pain reported in an April 2009 visit for cold symptoms, with the Veteran wanting to return to Methadone treatment for pain as pain injections were no longer working.  Plans were made to restart the Methadone.  In June 2009 and July 2009 she was seen for long term pain medication refill visits with the usual pain ranging from 1/10 to 5/10 on medications.  Records from October 2009 revealed that attempts to reduce the dosage of Methadone revealed the pain went up to 8/10 or more.  

In a November 2009 pain consult she reported constant pain in the tailbone that worked its way up and also radiated in the bilateral lower extremities, with the pain described as an electrical sensation.  The pain worsened with activity and got progressively worse over time.  She denied any bowel or bladder incontinence.  She reported Methadone lowered the pain down to 2-4/10.  Other treatment modalities did not provide much relief.  Examination revealed mild tenderness to palpation in the lower lumbar region and limited motion on all planes secondary to pain.  Motor examination was 5/5 throughout except for left knee extension which was 4/5.  Sensory examination was decreased in the bilateral lower extremities in both calves.  Reflexes were 2+ brisk patella and +2 Achilles.  She ambulated independently without assistive devices.  The assessment included chronic lower back pain with radiculopathy, as well as fibromyalgia and MS.  The same findings on physical examination were shown in December 2009 pain management follow-up, which again noted that Methadone reduced her pain to a tolerable level and allowed her to be functional.  A bone scan from December 2009 revealed the Veteran had no definite abnormalities in the lumbar spine, other than degenerative changes.  

A January 2010 long term pain consult noted the Veteran to have pain at a usual scale of 5/10.  Functional affects were generally the same as those in earlier records, in that they reportedly affected daily activities, physical activity, walking, mood, emotions, social life and employment.  Triggers again continued to be lifting, sitting, standing, walking, stress and weather.  The relief was from cold, heat, laying down, massage, pain medications including narcotics, muscle relaxants, sleep and TENS unit  Secondary pain location was the leg.  Methadone continued to be prescribed.  Other records continued to show treatment in 2010 for chronic pain with Methadone, with the pain noted to involve generalized muscle pain and lower extremity pain, with treatment focusing on swelling of the lower extremities apparently unrelated to the back problems.  A December 2010 prosthetics consult noted the pain including the low back was at a 6/10 level, with the same general effects as reported in January 2010 and earlier.  

The report of a February 2011 VA examination of the spine noted the Veteran to have a fair response to treatment which included Methadone, Baclofen and Cymbalta.  She reported severe weekly flare-ups of back pain precipitated by increased use, with the additional functional loss described by her as being unable to walk.  She denied any associated urinary or fecal symptoms.  She had numbness without paresthesias or leg/foot weakness.  She did have a history of unsteadiness or falls.  She had a history of fatigue, decreased motion, spasm and stiffness.  There was no weakness.  The pain of the lumbar spine was constant, severe and radiated up and down the spine.  She described 12 incapacitating episodes in the past 12 months lasting up to 2 weeks.  She used a cane and was unable to ambulate more than a few yards.  She was noted to also have MS. 

On examination her pelvis was tilted right and her posture was stooped.  Her head position had a right list.  She had no other abnormal curvatures and no thoracolumbar ankylosis.  There was no spasm.  There was atrophy of the left and right sides and guarding, painful motion, tenderness and weakness of the left and right sides of the spine.  This muscle guarding and tenderness was severe enough to cause abnormal spinal curvature.  The range of motion of the lumbar spine (starting from 0 degrees) was 5 degrees flexion, as well as 5 degrees for left and right rotation.  There was 10 degrees on extension and left lateral flexion.  There was 20 degrees right lateral flexion.  All active motions were painful and there was also pain after 3 repetitions.  There was no additional loss of motion following repetitions.  Reflexes were diminished at 1+ on the left and right lower extremities although plantar flexion was normal.  Sensory findings for both the left and right lower extremities revealed normal vibration and position sense, but absent for pinprick and light touch.  Detailed motor exam was all 1/5 for the bilateral lower extremities from hip through great toe, which was abnormally weak.  There was no muscle atrophy however.  Positive Lasegues sign was noted.  Her employment history was noted to be that of bank teller, retired after 2000 due to MS.  The diagnosis was lumbar spine degenerative disc disease.  Occupational effects were increased absenteeism.  The effect on usual activities included decreased mobility, decreased manual dexterity, problems lifting and carrying, decreased strength of the lower extremities, and pain.  The effect on activities of daily living was of very limited range of motion.  An addendum issued in August 2012 conceded that the limited motion, along with guarding and tenderness shown on the February 2011 VA examination was due to her lumbar spine disability of DDD and not her MS.  

VA treatment records from 2011 reveal continued treatment for various problems including her lumbar spine, with a February 2011 note revealing chronic low back pain at a 7/10 level, with pain medications to control it.  In April 2011 she reported back pain at a level of 9/10 with the same general affects of function and triggers as reported in earlier treatment records.  She was noted to use a cane, scooter and walker, and reported 2 or more falls in the past 6 months, but no history of falling while using assistive devices.  Neurological follow-up in June 2011 revealed motor findings were within normal limits and sensory revealed normal vibration at the toes, but reduced reflexes at the ankles.  Likewise neurological findings in September 2011 following up MS symptoms noted motor and reflexes to be normal and her gait was stable.   She continued to be followed up for opioid pain management in 2011.  In November 2011 she was seen for back pain with the spine noted to generally normal in appearance with tenderness noted to be tender from L2-L5 and forward flexion was significantly reduced to 15 degrees and backwards extension reduced to 10 degrees.  However deep tendon reflexes were equal bilaterally, although slightly hyper reflexive.  

VA treatment records from 2012 reflect continued follow-up for lumbar spine problems that resemble previously treated symptoms.  In January 2012 she reported that swimming had improved her overall symptoms but she stopped due to winter.  The back pain was 7/10.  She used a scooter for mobility due to leg weakness.  Examination revealed active low back complaints on flexion and extension as well as side bending and rotation.  In April 2012 she was seen in neurology for other complaints, but also reported pain in the posterior legs, left greater than right.  There was vibratory loss at the feet noted.  The Veteran's gait was ataxic.  The assessment was MS, stable.  An April 2012 primary care note revealed the Veteran's chronic usual back pain was 4/10, with the same general affects on daily life as reported in earlier records.  The Veteran did not know the factors triggering the pain.  She had partial or complete relief with medications.  An August 2012 pain evaluation revealed pain at a 10/10 level, but this pain was noted to be general joint and general muscle pain without mention of the back.  In August and September 2012 she was noted to continue treating with Methadone, reportedly doing well on the current dose.   

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1 , 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just". 38 C.F.R. § 4.6 (2013).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a)  (2011); 38 C.F.R. §§ 4.2 , 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321  an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2013).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013). Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40 , 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40  does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts,  VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Evaluation of Lumbar Spine Disorder-Staged Ratings

Under the General Rating Formula for rating spinal disabilities, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2013). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. Id, Note (1).  

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2013).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. 38 C.F.R. § 4.71a Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1). 

Lumbar spine evaluated as 10 percent disabling prior to September 9 2008

The Veteran maintains that her back disability warrants a rating in excess of 10 percent for the period prior to September 9, 2008.  Again the evidence pertinent to considering whether an increased rating is warranted dates back to April 2004, one year prior to filing of the increased rating claim.  Hart supra at 505 (2007).  In this instance the VA physical therapy record dated April 2, 2004 (slightly more than a year prior to the claim filed April 22, 2005) shows a forward flexion of 60 degrees which would meet the criteria for a 20 percent rating.  However the Board acknowledges that her combined range of motion on VA examination in July 2005 was 240 degrees with flexion of 90 degrees, which would fail to meet the criteria for a 20 percent rating.  

Other evidence prior to September 9, 2008, while not clearly showing a limited motion that would meet the criteria for a 20 percent rating, do reflect persistent problems with severe pain requiring multiple treatment modalities including injections, and persistent spasm and/or guarding, as well as evidence of abnormal gait shown.  The abnormal gait is noted in the VA records from April 2004, which also noted a compromised posture.  It is also noted in November 2004.  While the examiner in July 2005 commented that the Veteran did not have abnormal gait or abnormal spinal contours as a result of guarding or spasm, this was during a time when spasm was not noted.  Thereafter records from March 2007 showed a normal but slow gait, and her gait was reportedly antalgic in January 2008.  These records also persistently showed her to require some sort of adaptive equipment such as a cane or walker to ambulate, further suggesting an abnormal gait.  While the cause of the abnormal gait was suggested at times to be due to MS symptoms, such as in April 2004, the records did not clearly rule out lumbar spine symptoms as a causal factor.  Thus the Board finds with application of reasonable doubt, the Veteran's lumbar spine disorder prior to September 9, 2008 more closely resembles the criteria for a 20 percent rating based on evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In reaching its conclusion herein, the Board has considered all the manifestations of the Veteran's lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.

However, prior to September 9, 2008 the evidence does not reflect that Veteran had favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the evidence discussed above does show pain at the extremes of motion, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by currently assigned 20 percent rating.  38 C.F.R. §§ 4.40 , 4.45; DeLuca.  A higher evaluation for pain is not for assignment.  Spurgeon. 

Additionally, the evidence does not reflect that incapacitating episodes lasting a total between 4 weeks but less than 6 weeks during the past 12 months were present prior to September 9, 2008.  While she did report instances of difficulty getting out of bed such as in January 2008, there is no evidence of physician prescribed bedrest lasting from 4 to 6 weeks shown in any of the records.  Thus the criteria for a rating in excess of 20 percent disabling based on incapacitating episodes is not warranted.  

In view of the foregoing, the Board finds that a 20 percent rating, but no higher is warranted for the period prior to September 9, 2008 for the Veteran's lumbar spine disorder.  

Lumbar spine evaluated as 20 percent disabling from September 9, 2008 to February 17, 2011

Next the Board considers whether a rating in excess of 20 percent is warranted for the period from September 9, 2008 to February 17, 2011.  However, the evidence does not reflect that the Veteran had favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent.  Ankylosis simply is not shown in the treatment records or examination reports during this time period.  Nor is a flexion restricted to 30 degrees or less shown in the records or examination report.  Of note, attempts to obtain range of motion were not possible due to the Veteran falling asleep in the November 2008 VA examination.  Other records suggest that she was functional on her pain medication, as noted in December 2009, and she ambulated freely without assistive devices in November 2009.  Such evidence is not suggestive of ankylosis or flexion restricted to 30 degrees or less.  

The evidence also does not reflect that incapacitating episodes lasting a total between 4 weeks but less than 6 weeks during the past 12 months were present during this time period.  The evidence simply does not show any episodes of doctor prescribed bedrest.   

In view of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent disabling for the Veteran's lumbar spine disorder for the period from September 9, 2008 to February 17, 2011.  

Lumbar spine evaluated as 40 percent disabling from February 17, 2011 

The Veteran maintains that her back disability warrants a rating in excess of 40 percent as of February 17, 2011.  However, here, there is no medical evidence of record to reflect that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine or that she had incapacitating episodes of 6 or more weeks in the past 12 month period.  The February 17, 2011 VA examination is noted to have described 12 incapacitating episodes lasting a total of 2 weeks in the past 12 months.  It also does not show evidence of unfavorable ankylosis, although the spinal motions were noted to be painful and severely limited.  Such limited motion is already contemplated by the 40 percent rating.  The records subsequent to this examination do not reflect any significant worsening of symptoms or findings suggestive of unfavorable ankyolosis or incapacitating episodes of 6 or more weeks since this examination.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent disabling for the Veteran's lumbar spine disorder as of February 17, 2011.  

B.  Evaluation of Radiculopathy of Bilateral Lower Extremities-Staged Ratings

As noted above, separate ratings for radiculopathy of the right and left (bilateral) lower extremities, associated with the lumbar spine disability, were granted under 38 C.F.R. § 4.124a, Diagnostic Code 8520, with a noncompensable rating assigned prior to March 28, 2007, a 10 percent rating assigned from March 28, 2007 to February 17, 2011 and a 20 percent rating assigned from February 17, 2011 See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  These particular staged ratings were assigned to each leg.  Because each leg has been assigned identical ratings over the same period and present with generally the same symptoms, the Board shall discuss the bilateral legs together.  

Under 38 C.F.R. § 4.124a , that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  

Under Diagnostic Code 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520 (2013).

A review of the evidence reflects that for the period prior to March 28, 2007, a 10 percent rating per leg is warranted for symptoms in the bilateral lower extremities more closely resembling that of mild incomplete paralysis of the sciatic nerve.  Of note, the PT consult note from April 2004 discussed impaired strength in the lower extremities of 3+/5 and other records from April 2004 disclosed complaints of numbness in both feet when pressure was applied to the sciatic notch.  Other records from 2005, including the July 2005 VA examination revealed subjective complaints of low back pain radiating down both legs.  Likewise records in 2006 continued to reveal such complaints of lumbar pain involving the bilateral lower extremities, with descriptions of a stinging sensation reported in May 2006.  Such findings are suggestive of mild incomplete paralysis, warranting a 10 percent rating from the date of initial entitlement.  

However the evidence does not reflect that for the period prior to March 28, 2007, or from March 28, 2007 to February 17, 2011, radiculopathy of the lower extremities warranted a rating in excess of 10 percent per leg.  The records consistently revealed the Veteran's sensation to generally be intact, and motor strength was generally normal strength at 5/5 with the exception of the April 2004 record.  The records also do not reflect evidence of muscle atrophy in the bilateral lower extremities during this timeframe.  

Thus the evidence supports a 10 percent disability for each lower extremity for the period prior to March 28, 2007.  In reaching its conclusion herein, the Board again notes that while some symptoms may be attributable to MS, it must afford the Veteran reasonable doubt if it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder.  See Mittleider, supra.  The preponderance of the evidence is against a rating in excess of 10 percent disabling per leg both for the period prior to March 28, 2007 and the period from March 28, 2007 to February 17, 2011. 

The Board has also considered whether a rating in excess of 20 percent disabling per leg is warranted for radiculopathy of each lower extremity as of February 17, 2011.  This was based on findings from the examination of the same date, which showed hypoactive reflexes in both extremities, absent sensation on pinprick or light touch and decreased strength in both lower extremities.  The evidence from this examination and the records subsequent to this examination, however fails to suggest findings of moderately severe incomplete paralysis of the sciatic nerve.  Of note the February 2011 VA examination revealed normal plantar flexion reflexes and normal vibration and position sense for both lower extremities.  No muscle atrophy was noted as well.  The records subsequent to this examination also failed to show evidence suggestive of moderately severe incomplete paralysis, as motor was shown to be within normal limits and there was no evidence of atrophy.  

In conclusion, the Board finds that the evidence supports a 10 percent rating for radiculopathy of the left lower extremity and a 10 percent rating for radiculopathy of the right lower extremity the period prior to March 28, 2007.  The evidence does not support a rating in excess of 10 percent disabling for radiculopathy of the left lower extremity and a 10 percent rating for radiculopathy of the right lower extremity for any period prior to February 17, 2011.  Finally the evidence does not support a rating in excess of 20 percent for radiculopathy of the left lower extremity and 20 percent for radiculopathy of the right lower extremity as of February 17, 2011.  

Other considerations

The Board has also considered whether there are other neurological manifestations for consideration.  Of note the record has indicated the Veteran has at time suffered from urinary symptoms.  However the examiner in November 2008 clearly attributed the urinary symptoms to her MS rather than her back and no evidence has been submitted to rebut this finding.  

The Board shall defer extraschedular consideration at this time, as there remains an issue of entitlement to TDIU that is inextricably intertwined with this matter.  


ORDER

Entitlement to a rating of 20 percent, but no greater, for degenerative disc disease, chronic low back pain, prior to September 9 2008, is allowed, subject to the applicable regulations concerning the payment of monetary benefits. 

Entitlement to a rating greater than 20 percent for degenerative disc disease, chronic low back pain, from September 9 2008 to February 17, 2011, is denied. 

Entitlement to a rating greater than 40 percent for degenerative disc disease, chronic low back pain, from February 17, 2011, is denied. 

Entitlement to a rating of 10 percent, but no greater, for radiculopathy of the left lower extremity, prior to March 28, 2007, is allowed, subject to the applicable regulations concerning the payment of monetary benefits. 

Entitlement to a rating of 10 percent, but no greater, for radiculopathy of the right lower extremity, prior to March 28, 2007, is allowed, subject to the applicable regulations concerning the payment of monetary benefits. 

Entitlement to a rating greater than 10 percent for radiculopathy of the left lower extremity, from March 28, 2007to February 17, 2011, is denied. 

Entitlement to a rating greater than 10 percent for radiculopathy of the right lower extremity, from March 28, 2007to February 17, 2011, is denied. 

Entitlement to a rating greater than 20 percent for radiculopathy of the left lower extremity, from February 17, 2011, is denied. 

Entitlement to a rating greater than 20 percent for radiculopathy of the right lower extremity, from February 17, 2011, is denied. 


REMAND

Further development is necessary for a fair adjudication of the TDIU claim. Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Board notes that an April 2012 addendum to the February 2011 VA examination addressed the effects of the Veteran's lumbar spine disorder on employability, indicating that it would not preclude sedentary work.  The Veteran's representative in an October 2013 brief contends the opinion fails to provide adequate rationale, pointing out that the effects of medication used to treat the back pain on her employability were not discussed.  The Board does note the record does show a lengthy history of narcotics prescribed to treat back pain and radicular symptoms, with side effects including sleepiness, and finds that this should be addressed.  Additionally the examiner did not sufficiently address the effects of the associated bilateral lower extremity radiculopathies on her employability. 

Therefore, the case must be remanded to obtain a more adequate opinion as to whether she is unemployable due solely to service-connected disabilities of her lumbar spine disorder with radiculopathy of the bilateral lower extremities. 

The Board further notes that the Veteran's combined rating does not presently meet the percentage threshold for a TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if the Veteran does not meet the percentage threshold for a TDIU for any period on appeal, and the evidence establishes unemployability due solely to service-connected disabilities for such period, then the case should be forwarded to the Director, Compensation & Pension, for extra-schedular consideration of a TDIU.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2011 VA examination.  If this examiner is no longer available, please forward the entire claims file to an appropriate VA examiner or examiners for an opinion as to the effects on employability of the Veteran's service-connected degenerative disc disease, chronic low back pain with radiculopathy of the bilateral lower extremities.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the report. 

The examiner should offer an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due solely to her service-connected degenerative disc disease, chronic low back pain with radiculopathy of the bilateral lower extremities.  In providing this opinion, the effects of the medications used to treat this condition must be addressed.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to her age or the effects of any nonservice-connected disabilities.  A complete rationale or explanation should be provided.

2.  After completing any further development as may be indicated, readjudicate the claim for a TDIU based on all lay and medical evidence of record.  Consideration of a TDIU should include consideration of whether referral to the Director, Compensation and Pension, for extraschedular consideration is warranted.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


